Citation Nr: 0836563	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-17 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
degenerative disc disease of the lumbar spine. 

2. Entitlement to service connection under 38 U.S.C.A. § 1151 
for residuals of left wrist surgery. 

3. Entitlement to an effective date earlier than February 26, 
2003 for the grant of total disability based on individual 
unemployability (TDIU).

4. Entitlement to increased special monthly compensation 
based on aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of October 2008 correspondence, the veteran, through 
his representative, again stated that he desired to have a 
DRO hearing. The veteran initially requested a Decision 
Review Officer (DRO) hearing in his June 2006 Notice of 
Disagreement with an RO decision. However, such hearing never 
took place. To afford the veteran his due process rights, 
including 38 C.F.R. § 3.103, these claims are remanded to 
afford the veteran an opportunity to participate in a DRO 
hearing.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a hearing 
before a DRO, in accordance with 
applicable law. A copy of the notice 
scheduling the hearing should be placed in 
the claims folder.

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

